IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30350
                          Conference Calendar



ALAN ROY WEST,

                                           Plaintiff-Appellant,

versus

U.S. MARSHAL; TODD CLEMENTS,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 00-CV-1423
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alan Roy West, federal prisoner # 10562-035, appeals from

the district court’s dismissal with prejudice of his civil-rights

lawsuit alleging denial of medical treatment as frivolous and for

failure to state a claim upon which relief may be granted.

Orders dismissing complaints as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) are reviewed for an abuse of discretion.        See

Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).       Complaints

dismissed for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii) are subject to de novo review.       See Harris v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30350
                                 -2-

Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).   Under either

standard, West’s claims lack merit.

     Although West filed his instant complaint pursuant to 42

U.S.C. § 1983, the district court properly construed such

complaint as alleging claims under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).     A

federal agency is not subject to suit under Bivens.   See F.D.I.C.

v. Meyer, 510 U.S. 471, 486 (1994).   West’s instant claims

against the U.S. Marshal’s Service were therefore properly

dismissed.

     The remaining defendants are a federal magistrate judge and

a U.S. District Attorney.   Both are absolutely immune from suit

because their challenged actions were performed within the bounds

of their official duties.   See Boyd v. Biggers, 31 F.3d 279, 284-

85 (5th Cir. 1994).   Accordingly, the district court’s judgment

is AFFIRMED.